17-964
United States of America v. Colabatistto

                                           UNITED STATES COURT OF APPEALS
                                              FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of February, two thousand nineteen.

PRESENT:
                     JON O. NEWMAN,
                     DENNIS JACOBS,
                     ROSEMARY S. POOLER,
                                 Circuit Judges.

_________________________________________

UNITED STATES OF AMERICA,

                     Appellee,

                               v.                                              No. 17-964-cr

DAMION COLABATISTTO,

                     Defendant-Appellant.

_________________________________________

FOR APPELLANT:                                              BRIAN M. MELBER, Personius Melber
                                                            LLP, Buffalo, NY

FOR APPELLEE:                                               MONICA J. RICHARDS, Asst. United States
                                                            Atty., Buffalo, NY (James P. Kennedy,
                                                 United States Atty., Western District of
                                                 New York, Buffalo, NY, on the brief).

       Appeal from a judgment of the United States District Court for the Western District
of New York (Geraci, C.J.).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED THAT THE JUDGMENT IS CONDITIONALLY
AFFIRMED, AND THE CASE IS REMANDED.

        Defendant‐Appellant Damion Colabatistto appeals from the April 3, 2017, 
judgment of the District Court for the Western District of New York (Frank P. Geraci, 
Jr., Chief Judge) sentencing him principally to imprisonment for life after a jury found 
him guilty of a narcotics conspiracy, a firearms offense, and a murder.  
         
        Viewed in the “light most favorable to the [G]overnment,” United States v. 
Pizzonia, 577 F.3d 455, 462 (2d Cir. 2009), the evidence permitted the jury to find the 
following facts. Colabatistto was an active member and enforcer of a narcotics 
trafficking group headed by Pablo Plaza and Plaza’s brother. During an altercation, a 
rival drug dealer, Terrance Ellison, had cut Colabatistto’s face and stabbed Plaza. At a 
meeting of the Appellant’s gang, Plaza told the group to look for Ellison and “take care 
of that.” Colabatistto, along with Angelo Ocasio and three other members of the gang, 
drove to a house where they believed Ellison was living. Colabatistto and Ocasio were 
each carrying a .357 firearm. They got out of the car and, from the sidewalk, began 
shooting at a window on the second floor of the house. Two bullets struck and killed 
Meosha Harmon.  
 
        Evidence of the Appellant’s role in drug trafficking included an episode where 
he and Ocasio beat up a rival drug dealer over a territorial dispute. On another occasion 
the Appellant moved drugs out of a store house for a gang member who feared that the 
police would raid the house. On one occasion the Appellant was observed in possession 
of a quantity of cocaine.  
 
        A superseding indictment charged the Appellant in Count 1 with a narcotics 
conspiracy, in violation of 21 U.S.C. §§ 841(a)(1) , 841(b)(1)(c), and 846; in Count 2 with 
possession and discharge of firearms in furtherance of the Count 1 conspiracy, in 
violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and  2; and in Count 3 with murder with 
firearms in furtherance of the Count 1 conspiracy, in violation of 18 U.S.C. 
§§ 924(c)(1)(A)(iii), 924(j)(1), and 2. With respect to Count 3, Chief Judge Geraci charged 

                                             2
the jurors that they could find the Appellant guilty as a principal or on either of two 
theories of vicarious liability: as an aider and abettor, see 18 U.S.C. § 2, or as a co‐
conspirator liable for an offense committed in furtherance of the Count 1 conspiracy, see 
Pinkerton v. United States, 328 U.S. 640 (1946). 
 
        The jury found the Appellant guilty on all three counts. Chief Judge Geraci 
sentenced Colabatistto to 240 months on Count 1, a consecutive five year sentence on 
Count 2, and a concurrent life sentence on Count 3. 
 
        The guilty verdict on Count 2 meant that the jury found, as the verdict form 
stated, that the Appellant was guilty of “[k]nowing and unlawful use, carry[,] and 
discharge of firearms during and in relation to, or possession and discharge of firearms 
in furtherance of, a drug trafficking crime.” However, with respect to Count 2, the 
verdict form included an interrogatory, which instructed the jurors, only if they found 
the defendant guilty on Count 2, to indicate whether the following statement was 
proven or not proven: “We the jury find that the defendant Damion Colabatistto did 
discharge a firearm during and in relation to, or in furtherance of, a drug trafficking 
crime.” The jurors checked “Not Proven.” 
 
        The Appellant contends that the Count 2 interrogatory response requires 
vacating his conviction on Count 3. His argument does not begin, as one might have 
thought, by contending that the interrogatory response of “not proven” is inconsistent 
with the guilty verdict on Count 2. Instead, he reasons as follows. The interrogatory 
response shows that he did not “discharge a firearm during and in relation to, or in 
furtherance of, a drug trafficking crime” between in or about 1993 and on or about 
March 2, 2011; therefore, he could not be liable as the shooter for the July 20, 2009, 
murder charged in Count 3 because the jury found that he did not discharge a firearm 
in 2009; therefore, his conviction on Count 3 must rest on the jury’s concluding either 
that he aided or abetted another person who murdered the victim, or that, under 
Pinkerton, the murder was committed in furtherance of a conspiracy that he joined; and, 
finally, that the evidence was insufficient to support a conviction on either an aiding 
and abetting or a Pinkerton theory. 
 
        The Government responds that the evidence was sufficient to support a Count 3 
conviction on either of the two bases of vicarious liability included in the jury charge. 
 See United States v. Masotto, 73 F.3d 1233, 1241 (2d Cir. 1996) (“When the jury is 
properly instructed on two alternative theories of liability, as here, we must affirm 
when the evidence is sufficient under either of the theories.”) (internal citation omitted).  
 

                                              3
        One basis was so‐called Pinkerton liability under which a defendant who 
becomes a member of a conspiracy is liable for a substantive offense that is committed 
in furtherance of the conspiracy and is foreseeable by that defendant. See Pinkerton, 328 
U.S. at 645, 647‐48. In the pending case, there was ample evidence that a murder was 
foreseeable and would be carried out in furtherance of the narcotics conspiracy that 
Colabatistto joined. He had a motive to murder Ellison, a rival drug dealer who had cut 
his face; he was at the meeting where the narcotics trafficking gang, of which he was a 
member and enforcer, was directed to “take care of” Ellison; he and another gang 
member, Ocasio, both armed, left the meeting and drove to the building where Ellison 
was believed to live; he, at a minimum, pointed his weapon at the building while 
Ocasio fired at a window of an upstairs apartment in that building, killing a person in 
the apartment, who turned out to be Harmon. Under the doctrine of transferred intent, 
the jury was entitled to find that Ocasio intended to murder Harmon, even though, 
when he fired, he intended to murder Ellison. See United States v, Rahman, 189 F.3d 88, 
141 (2d Cir. 1999). Under the Pinkerton doctrine, included in the jury charge, the jury 
was entitled to find Colabatistto guilty on Count 3. 
 
        The Appellant also contends that the Count 2 interrogatory response showed 
that he was entitled to a downward departure from the Count 3 life sentence pursuant 
to application note 2(B) to U.S.S.G. § 2A1.1. Note 2(B) provides, in part: “Felony 
Murder.—If the defendant did not cause the death intentionally or knowingly, a 
downward departure may be warranted.” However, the District Judge permissibly 
found, in sentencing Colabatistto, that he and Ocasio fired their weapons directly at a 
window where Harmon was located. United States v. Vaughn, 430 F.3d 518, 527 (2d Cir. 
2005) (“[D]istrict courts may find facts relevant to sentencing by a preponderance of the 
evidence, even where the jury acquitted the defendant of that conduct . . . .”) The Judge 
therefore found that the murder for which Colabatistto was convicted was 
premeditated, and accordingly did not err in determining that a downward departure 
under Note 2(B) was unwarranted. 
 
        Colabatistto challenges the Guidelines calculation to the extent that it attributed 
all of the gang’s drugs to him. However, that attribution was permissible in view of his 
role as an enforcer for the gang. Furthermore, any error in using offense level 43 for 
Count 1 based on drug quantity would have been harmless because, apart from drug 
quantity, the offense level for that count would still have been 43 because of the cross‐
reference in U.S.S.G. § 2D1.1(d)(1) for murder. The presentence report reported 
Colabatistto’s role in three murders.  
 
        One matter requires further consideration. From the sentencing transcript it is 
not entirely clear whether the District Judge permissibly imposed the life sentence in the 
                                              4
exercise of his discretion or incorrectly believed that such a sentence was mandatory. 
Because of that uncertainty, we will conditionally affirm the judgment and remand to 
afford the District Judge an opportunity to clarify in a written order his understanding 
of his sentencing options. If he believed that a life sentence was a mandatory 
requirement, he should resentence the defendant and exercise his discretion to impose 
an appropriate sentence, which may include life imprisonment. On the other hand, if 
the life sentence was originally imposed in the exercise of the Judge’s discretion, then 
the condition of our affirmance will be deemed removed, and the judgment will be 
deemed affirmed, without further order of this Court. 
 
        The judgment of the District Court is conditionally affirmed as explained in this 
Order, and the case is remanded. 
 
                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                             5